DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 4/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,829,394 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 55-58, 61-66, and 70-76 are rejected under 35 U.S.C. 103 as being unpatentable over   Nikamoto WO 2014/058011 A1 further in view of Zhou CN 103133915 A.
With respect to claims 55-58, 61-66, and 70-76, the Nikamoto reference discloses a device that uses a reflector made of aluminum on inner wall  of channel 111, in the English translation of figure 2. The sterilizer 100 according to the present embodiment includes a housing 110 and a light source unit 120. The housing 110 has a cylindrical channel 111 through which a fluid to be sterilized (here, water) flows, an inlet-side channel 112, and an outlet-side channel 113. The light source unit 120 is provided at one end of the cylindrical flow path 111 in the housing 110. The light source unit 120 includes an LED element 121, a substrate 122 in thermal contact with the heat transfer medium 130 creating a contact region, a lens 123, and an LED housing 124. The LED element 121 is a light source for irradiating the cylindrical flow path 111 with ultraviolet rays. 
The LED element 121 irradiates ultraviolet rays in the axial direction of the cylindrical flow path 111. Note that a line L in FIG. 2 indicates the central axis (optical axis) of ultraviolet rays emitted from the LED element 121. As shown in FIG. 2, the central axis of the cylindrical flow path 111 and the central axis of the ultraviolet light overlap each other.  FIG. 2, the outer wall surfaces of the end wall 111a and the side wall 111b of the cylindrical channel 111 are covered with the reflective film 130, but the end wall 111a of the cylindrical channel 111 and The inner wall surface of the side wall 111b may be covered with a reflective film. In this case, the reflective film can be formed, for example, by vapor-depositing aluminum (heat conducting) on the inner wall surface of the cylindrical channel 111
The reference differs in that it does not a printed circuit board (PCB) comprising a heat conducting substrate having a first surface comprising a circuit region; a solder mask coating on the circuit region of the first surface of the heat conducting substrate; and,; wherein a thermal contact region of the first surface of the heat conducting substrate is devoid of the solder mask coating and the thermally conductive material is thermally coupled to the thermal contact region of the first surface of the heat conducting substrate of the PCB. 
the Zhou CN 103133915 A reference discloses in figures such as 2 and paragraphs such as  0042,; a printed circuit board (PCB 102) comprising a heat  conducting substrate 106 having a first surface comprising a circuit region; a solder mask coating on the circuit region of the first surface of the heat conducting substrate; and a UV light emitting diode (UV-LED) operatively connected to the PCB, the UV- LED oriented for directing radiation into the fluid conduit; wherein a thermal contact region of the first surface of the heat conducting substrate is devoid of the solder mask coating and the thermally conductive material is thermally coupled to the thermal contact region of the first surface of the heat conducting substrate of the PCB.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Nikamoto reference and use the led and substrate arrangement in place of the present led source, since the Zhou reference discloses it would yield the expected result of providing the desired UV radiation. 

Claim(s) 67-68 are rejected under 35 U.S.C. 103 as being unpatentable over Nikamoto in view of Zhou as applied above further in view of Taghipour U.S. Publication 2015/0114912 A1.
With respect to claims 67-68, The references do not disclose the use of a manifold to connect channels. 
The Taghipour reference discloses in the  FIG. 2 and FIG. 3, there are shown a perspective view (FIG. 2), a top view (FIG. 3A), and side views (FIG. 3B and FIG. 3C) of a UV-LED reactor according to an exemplary embodiment of the present invention. There is shown a UV-LED reactor 10 having a housing 31, flow channels 32 with channel walls 37, an inlet 33 for fluid (e.g., water) to enter and an outlet 34 for fluid to exit, one or more LEDs 35 placed in LED housing 38, and a UV-transparent window 36, such as a quartz window. The LEDs may be mounted on a circuit board (not shown to keep the drawing simple). There may be one or more heat sinks, drive circuits for UV-LEDs, microcontrollers and other electronic mechanisms, a power port, and an on/off switch (none is shown here to keep the drawing simple). The LED(s) are positioned at one end of the flow channel. The main direction of the radiant beams and of the flow are along the longitudinal direction of the reactor channels. The internal wall of the channels can be made of or be coated with material with high UV reflectivity to reflect to the fluid any part of the radiation that is emitted to the channel walls. The reference further discloses a manifold interposed between a plurality of flow channels at the end of the flow channels shaped to provide fluid communication between the channels providing increased treatment retention time.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Nikamoto in view of Zhou references and use the manifold arrangement such as in the Taghipour reference, since it would yield the expected result of increased treatment through increased residence time.

Allowable Subject Matter
Claims 59-60 and 69 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not suggest nor fairly disclose :
wherein the thermal contact between the thermally conductive material and the thermal contact region of the heat conducting substrate of the PCB comprises a thermal contact enhancing component interposed between the thermally conductive material and the thermal contact region of the heat conducting substrate.  
wherein the thermal contact between the fluid conduit and the first surface thermal contact region of the heat conducting substrate of the PCB comprises a thermal contact enhancing component interposed between the thermally conductive material and the first surface thermal Page 4 of 6 US2008 19500552 1Appl. No. 17/093,092Attorney Docket No.: 086934-1218924 Amdt. dated January 7, 2022 Preliminary Amendment contact region of the heat conducting substrate, the thermal contact enhancing component reducing a thermal contact resistance (increasing the thermal contact conductivity) between the thermally conductive material and the heat conducting substrate of the PCB.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774